Citation Nr: 1721970	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disability, claimed as slow pulse rate, to include ischemic heart disease.


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 1951 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a June 2013 rating decision from the RO in Jackson, Mississippi.

This case was previously before the Board in September 2016 and was remanded for a VA examination to provide an opinion as to the nature and etiology of any diagnosed heart condition.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diagnosed heart conditions were not caused by or aggravated by the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a heart condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).


VA's Duty to Notify

After the claim was received, the RO advised the Veteran, in an April 2011 letter, of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim for service connection for a heart condition.  The duty to notify is satisfied.  38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. §3.159(b) (2016); See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491(2006).

VA's Duty to Assist

VA's duty to assist under the VCAA includes helping veterans obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (c) (2016).  The claims file contains the Veteran's service treatment records, private treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. 
§ 3.159(c) (2016).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations for his heart conditions, most recently in December 2016.  Appropriate VA medical inquiry was accomplished, is factually informed, medically competent, and responsive to the issue under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2016). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.




II.  Heart Condition

A.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 (d) are also satisfied. The current list of diseases is found at 38 C.F.R. § 3.309 (e).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cer. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Analysis

The Veteran's service personnel records indicate that he had active service in the Republic of Vietnam.  

The Veteran has stated that he has a low pulse rate, is weak, has low energy, and confusion.  The Veteran has stated that his conditions put him out more and more and it takes him more effort to stay mobile.  The Veteran also says he has shortness of breath.  (See Veteran Statements July 2014).  Additionally, in a May 2013 statement, the Veteran stated that in 1972, he was unable to pass an exercise examination because of weakness and shortness of breath.  The Veteran also stated that he had an irregular heart rate.  

Ischemic and Valvular Heart Disease

In order to establish a claim for service connection, the Veteran must first have a current diagnosis of the claimed disability.  In this case, the Veteran does not have a current diagnosis of ischemic or valvular heart disease.  The March 2011 VA examiner noted that the Veteran did not have a diagnosis of ischemic heart disease.  The October 2016 VA examiner noted that none of the Veteran's heart conditions qualify as ischemic heart disease.  The October 2016 examiner also noted that valvular pathology was ruled out and stated that the Veteran does not have any heart valve conditions.  The rest of the Veteran's medical records are negative for any diagnosis of ischemic or valvular heart disease.  The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for ischemic or valvular heart disease because the evidence does not show that the Veteran has, or has had during the pendency of this appeal, a current ischemic or valvular heart disease.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).   Therefore, service connection for ischemic or valvular heart disease is denied.  

All Other Heart Conditions 

The Veteran is diagnosed with multiple heart conditions.  A VA examiner completed a VA Disability Benefits Questionnaire (DBQ) for the Veteran's heart conditions in March 2011 and noted diagnoses of  palpitations and bradycardia.  The Veteran also has current diagnoses of atrial flutter/fibrillation, diagnosed in February 2014 and sick sinus syndrome (SSS), diagnosed in October 2001.  Medical records show that the Veteran has received treatment for cardiac conditions for many years and has had multiple VA examinations for these same conditions.  See Mississippi Baptist Medical Center March 2002, John R. Harper December 2014, Baptist Heart February 2015.  The question is whether any of these diagnosed heart conditions were incurred in or aggravated by his military service.

The most probative evidence shows that the Veteran's currently diagnosed heart conditions were not caused by or aggravated by active service.  In October 1972, the Veteran reported having shortness of breath, which caused him to fail an exercise physical examination while in service.  The Veteran also says that his low pulse, weakness, low energy, confusion, irregular heart beat, shortness of breath, and limited mobility are due to his heart conditions.  The Veteran is competent to report symptoms he experienced, but he is not competent to say that those symptoms are a result of a cardiac condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (The Courts have generally held that while a layperson is competent to testify to his symptoms, a layperson is not capable of opining on matters requiring medical knowledge).  The Veteran's STRs and other medical records do not mention the Veteran's reported symptoms as being associated with any heart conditions.  On the Veteran's retirement physical examination, the Veteran checked the box for "no" to indicate that he was not experiencing shortness of breath, pain or pressure in his chest, heart trouble, palpitations, or pounding of his heart.  

The Veteran was afforded a VA examination for his heart conditions in October 2016.  The examiner noted that the Veteran did not have a myocardial infraction, infectious heart conditions, or pericardial adhesions.  The examiner noted that the Veteran did have non-chronic congestive heart failure but had not had an episode in the last year.  The examiner further noted that the Veteran did have a cardiac arrhythmia in the form of paroxysmal atrial fibrillation and paroxysmal atrial flutter.   

The October 2016 VA examiner opined that none of the Veteran's diagnosed heart conditions were incurred in or aggravated by the Veteran's active duty service.  The examiner noted that the Veteran's STRs were silent for any cardiac condition incurred in service.  The examiner opined that the Veteran's essential hypertension, hypothyroidism, and supraventricular cardiac arrhythmias were not incurred during active duty nor were they permanently aggravated beyond their natural progression due to service in the military.  The examiner went on to opine that the Veteran's atrial fibrillation/flutter was due to aging, nonservice connected hypertension, the development of pernicious anemia and hypothyroidism, and medication and was  not due to exposure to herbicides during the Veteran's military service.  The examiner noted that the Veteran's supraventricular cardiac arrhythmias were secondary to his SSS, which was a condition not incurred in active duty service and was not aggravated beyond its natural progression due to military service.  The examiner stated that the Veteran's diagnosis of SSS was due to age.  

The October 2016 examiner opined that the Veteran's currently reported symptoms of intolerance to exercise and a slow pulse rate were due to drug therapy for his nonservice connected SSS.  The examiner went on to opine that medical literature does not support a relationship between service in Vietnam and exposure to herbicide agents and an increased risk for SSS.  

While it is clear that the Veteran suffers from several heart conditions, the preponderance of the evidence shows that the Veteran did not incur or aggravate a heart condition while in service.  Therefore, entitlement to service connection for a heart condition must be denied.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

ORDER

Entitlement to service connection for a heart disability, claimed as slow pulse rate, to include ischemic heart disease, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


